Case 2:19-cr-00062-KS-MTP Document 33 Filed 07/10/20 Page 1 of 2

 

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF MISSISSIPP!
EASTERN DIVISION JUL 10 2020
UNITED STATES OF AMERICA ay_ HURT nv
v. CRIMINAL NO, 2:19cr62-KS-MTP
MARVES FAIRLEY

FINAL ORDER OF FORFEITURE

Before this Court is the United States of America’s Motion for a Final Order of Forfeiture
[32]. Having reviewed the Government’s motion, this Court finds that it is well taken and should
be GRANTED. In support of its ORDER, the Court finds as follows:

WHEREAS, on January 30, 2020, this Court entered an Agreed Preliminary Order of
Forfeiture [23], ordering the Defendant, MARVES FAIRLEY, to forfeit:

1. Smith & Wesson pistol, model SD40VE, .40 caliber, SN: FZ,V6906; and
2. Any ammunition seized
(“the Subject Property”).

WHEREAS, the United States of America caused to be published via the internet at
www.forfeiture.gov notice of this forfeiture and of the intent of the United States of America to
dispose of the property in accordance with the law and as specified in the Preliminary Order, and
notified all known third parties of their right to petition the Court within sixty (60) days from the
first day of publication for a hearing to adjudicate the validity of their alleged legal interest in the
property; and

WHEREAS, other than Kevin Shipp and Christine Downs, no other potential claimants are
known; and

WHEREAS, no timely claim has been filed; and
Case 2:19-cr-00062-KS-MTP Document 33 Filed 07/10/20 Page 2 of 2

WHEREAS, the Court finds that the defendant had an interest in the property that is subject
to forfeiture pursuant to 18 U.S.C. § 924¢d)(1) and 28 US. C. § 2461(c);

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
the:

1. Smith & Wesson pistol, model SD40VE, .40 caliber, SN: FZV6906; and
2. Any ammunition seized
is hereby forfeited to the United States of America pursuant to 18 U.S.C. § 924(d)(1) and
28 U.S. C. § 2461 (c).

If IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and
interest to the property described above is hereby condemned, forfeited and vested in the United
States of America, and shall be disposed of according to law; and

IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction
in the case for the purpose of enforcing this Order.

SO ORDERED, ADJUDGED, AND DECREED J this gs day of

, 2020.

 

 

UNITED STATES DISTRICT JUDGE
